DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inacio De Matos et al., US pg. Pub. No. (2015/0229906) referred to hereinafter as Matos.
As per claim 1, Matos teaches a computer-implemented method for controlling an autonomous carriage based on user intentions, comprising: receiving data associated with a user that uses the autonomous carriage to transport at least one occupant (see at least Para 36-37, 128, 132, 151-152, 172); analyzing the data associated with the user to determine at least one intention of the user, wherein the at least one intention pertains to an intended travel path of the user (see at least Para 36-37, 128, 132, 151-152, 172); analyzing a scene associated with a current point of interest location of the autonomous carriage (see at least Para 36-37, 128, 132, 151-152, 172); and determining at least one travel path to be followed by the autonomous carriage during autonomous operation that is based on the at least one intention of the user and the scene associated with the current 

As per claim 2, Matos teaches a computer-implemented method of claim 1, wherein receiving data associated with the user that uses the autonomous carriage includes determining gait recognition data and gesture recognition data associated with the user, wherein the gait recognition data and gesture recognition data are stored within a user profile associated with the user (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 3, Matos teaches a computer-implemented method of claim 2, further including determining a location description associated with the current point of interest location of the autonomous carriage, wherein the location description includes data associated with a sub-point of interest, a sub-location, and at least one travel path that is included within the current point of interest location of the autonomous carriage (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 4, Matos teaches a computer-implemented method of claim 3, further including determining at least one user preference associated with the current point of interest location of the autonomous carriage, wherein the at least one user preference includes at least one of: a routine, a habit, a preferred navigable pathway, a preferred sub-point of interest, and a preferred sub-location of the user when the user is located at the current point of interest location of the autonomous carriage (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 5, Matos teaches a computer-implemented method of claim 4, further including training a neural network with the location description and the at least one user preference associated with the current point of interest location of the autonomous carriage during a learning mode (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 6, Matos teaches a computer-implemented method of claim 5, wherein analyzing the data associated with the user to determine the at least one intention of the user includes communicating with the neural network to analyze the at least one user preference associated with the current point of interest to predict at least one of: an intended sub-point of interest, an intended sub-location, and the intended travel path of the user (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 7, Matos teaches a computer-implemented method of claim 5, wherein analyzing the data associated with the user to determine the at least one intention of the user includes analyzing at least one gait recognition data point and at least one gesture recognition data point of the user sensed during an autonomous mode in which the autonomous carriage is configured to be autonomously operated (see at least Para 36-37, 128, 132, 151-152, 172).

As per claim 8, Matos teaches a computer-implemented method of claim 7, wherein the at least one gait recognition data point and the at least one gesture recognition data point that are sensed during the autonomous mode are compared 

As per claim 9, Matos teaches a computer-implemented method of claim 8, wherein analyzing the scene associated with the current point of interest location of the autonomous carriage includes communicating with the neural network to classify the scene based on image data of the scene captured during the autonomous mode (see at least Para 36-37, 128, 132, 151-152, 172), wherein the scene is classified by the neural network based on the location description and the at least one user preference associated with the current point of interest location of the autonomous carriage trained during the learning mode (see at least Para 36-37, 128, 132, 151-152, 172).
As per claims 10-20, the limitations of claims 10-20 are similar to the limitations of claims 1-9, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665